Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 10 October 1810
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my Dear Sister
Quincy October 10th 18010

We have lost an excellent Neighbour and Friend in the death of Mr Black, for more than a Year he has Sufferd great bodily disease but for the last Month, a fever in concequence of his other complaints Seizd upon him, and put a period to his days—he was patient and resignd, and like a good Man who has better hopes beyond the grave,  Cheerfull and pleasant to his last tour. Thus have two of my Friends within one Month been gatherd to the great congregation, Judge Cushing and Mr Black. The judge through infirmity and Age was much decayed; he had lived enough to himself, & to his Country—thus are all wise providence determined: and took him before he became burdensome to his family, who can mourn for him as a Friend, and companion when they reluctantly parted from fo, my Sister. it is sad thing to out live our usefullness, our faculties but hang like a dead branch upon a Tree.
“A time there is when like a thrice told tale
And that of no great moment, or delight
Long-riffled life of Sweet, can yeald no more
of Age the Glory is, to wish to die,
That wish is praise and promise; it applauds
Past Life; and promisses our future bliss”
yet it is lawfull to wish for Life Whilst we can Serve God, and our Generation? who but our heavenly Parent Shall Say when that period ends The lives of Some are prolonged to by the virtues of those around them, the fillial gratitude and affection of Children to those Parents whose tender Solicitude nurtured and cheerished them, when they hung upon the Breast, incapable of helping themselves, who laboured watchd and prayed for their welfare, untill they arrived at Maturity.
I have been very anxious for you my dear Sister and wished it had been in my power to have visited and relieved you during Your illness. I regreeted the absence of your Daughter whose kind care should have Soothed you—and whose Nursing was very necessary for you especially as good Lyda was not able to attend you. you had a kind partner who I know did all in his power, and thanks to a kind providence for your Restoration thus far—tho you have written but once, I have heard frequently—I long for you to get well enough to make us a visit, if your cough has left you and you are able to ride, might it not be of Service to you?
Brother and Sister Cranch are both as well as usual and I have had more health through the fall than has usually fallen to my Share. Mrs Norten is low—and very feeble—Mrs S Adams desires to be rememberd to you. Mrs T B A is well, but her little Eliza is Sick, but I hope not with a Setled fever—Susan is gone to Newburyport upon a visit to Hellen Tracy—My dear neice write to me and Let me know how your Mother is: and give me Some account of your visit to your Friends—and if you think it Safe, prevail with your Mother / to make a visit to her / affectionate Sister

Abigail Adams